SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 1, 2010 SupportSave Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada 333-143901 98-0534639 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1451 Danville Blvd., Suite 201 , Alamo, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 304-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 3 – SECURITIES AND TRADING MARKETS Item 3.02 Unregistered Sales of Equity Securities On January 1, 2010, SupportSave Solutions, Inc., a Nevada corporation, sold 833,333 shares of its common stock in a private offering at $0.60 per share.The private offering was exempt under Section 4(2) of the Securities Act of 1933, as amended (the “Act”), and/or Rule 506 promulgated under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SupportSave Solutions, Inc. /s/ Christopher Johns Christopher Johns
